


Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, effective November
30, 2012, by and between LIMITED BRANDS, INC. (the “Company”), and SHAREN JESTER
TURNEY (the “Executive”) (each hereinafter individually referred to as a “Party”
and collectively referred to as the “Parties”).
WHEREAS, the Executive is employed as the Chief Executive Officer of Victoria's
Secret and is experienced in various phases of the Company's business and
possesses an intimate knowledge of the business and affairs of the Company and
its policies, procedures, methods, and personnel; and
WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and
WHEREAS, this Agreement supersedes in its entirety the Employment Agreements, as
amended, that the Parties previously entered into; provided, however, that
nothing in this Employment Agreement shall cancel or modify any previous grant
of stock options or restricted stock which was previously granted to the
Executive or any rights with respect thereto.
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that it is in the best interests of the Company to
secure the services and employment of the Executive, and the Executive is
willing to render such services on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the Parties contained herein, the Parties hereby agree as follows:
1.Term. Subject to Section 9 hereof, the initial term of employment under this
Agreement shall be for the period commencing on the effective date hereof (the
“Commencement Date”) and ending on the six (6) year anniversary of the
Commencement Date (the “Initial Term”); provided, however, that thereafter the
term of employment under this Agreement shall be automatically renewed from year
to year, unless either the Company or the Executive shall have given written
notice to the other Party at least ninety (90) days prior thereto that the term
of employment under of this Agreement shall not be so renewed. The actual period
of the Executive's employment is referred to herein as the employment term (the
“Employment Term”).


2.Employment.


(a)Position. The Executive shall be employed as the Chief Executive Officer of
Victoria's Secret or such other position of reasonably comparable or greater
status and responsibilities, as may be determined by the Board. The Executive
shall perform the duties, undertake the responsibilities, and exercise the
authority customarily performed, undertaken, and exercised by persons employed
in a similar executive capacity. The Executive shall report to the Office of the
Chief Executive of Limited Brands, Inc.




--------------------------------------------------------------------------------






(b)Obligations. The Executive agrees to devote her full business time and
attention to the business and affairs of the Company. The foregoing, however,
shall not preclude the Executive from serving on corporate, civic, or charitable
boards or committees or managing personal investments, so long as such
activities do not interfere with the performance of the Executive's
responsibilities hereunder.


3.Base Salary. The Company agrees to pay or cause to be paid to the Executive an
annual base salary at the rate of One Million Four Hundred Thousand Dollars
($1,400,000.00), less applicable withholdings. This base salary will be subject
to annual review and may be increased from time to time by the Board considering
factors such as the Executive's responsibilities, compensation of similar
executives within the Company and in other companies, performance of the
Executive, and other pertinent factors (hereinafter referred to as the “Base
Salary”). Such Base Salary shall be payable in accordance with the Company's
customary practices applicable to its executives.


4.Equity Compensation. The Company has granted to the Executive restricted
shares of the Company's common stock. Said grant has a grant date of March 30,
2012, and shall be subject to the terms and conditions set forth in the Limited
Brands, Inc. 2011 Stock Option and Performance Incentive Plan (the “Plan”) and
in the respective stock grant. The Executive shall also be eligible for such
other additional future equity-based awards (if any) as may be commensurate with
her position and performance, if, when and as determined by the Board's
Compensation Committee in its discretion.


5.Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive's participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.


6.Bonus. The Executive shall be entitled to participate in the Company's
applicable incentive compensation plan at a target level of One Hundred Eighty
Percent (180%) on such terms and conditions as may be determined from time to
time by the Board.


7.Other Benefits.


(a)Life Insurance.


(i)During the term of the Agreement, the Company shall maintain term life
insurance coverage on the life of the Executive in the amount of Three Million
Dollars ($3,000,000.00), the proceeds of which shall be payable to the
beneficiary or beneficiaries designated by the Executive. The Executive agrees
to undergo any reasonable physical examination and other procedures as may be
necessary to maintain such policy. If the Company is not able to obtain such
policy due to Executive's physical examination results, an AD&D (accidental
death and dismemberment) policy of an equivalent amount will be obtained in lieu
of the term life insurance coverage.


(ii)During the Employment Term, the Company shall be entitled to maintain a “key
person” term life insurance policy on the life of the Executive, the proceeds of
which shall be payable to the Company or its designees. The Executive agrees to
undergo any reasonable physical examination and other procedures as may be
necessary to maintain such policy.




--------------------------------------------------------------------------------






(b)Expenses. Subject to applicable Company policies and Section 15(b) hereof,
the Executive shall be entitled to receive prompt reimbursement of all expenses
reasonably incurred by her in connection with the performance of her duties
hereunder or for promoting, pursuing, or otherwise furthering the business or
interests of the Company.


(c)Office and Facilities. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive's status with the Company and adequate for the
performance of her duties hereunder.


8.Paid Time Off (PTO) Program. The Executive shall be entitled to paid time off
in accordance with the policies as periodically established by the Board for
similarly situated executives of the Company.
9.Termination. The Executive's employment hereunder is subject to the following
terms and conditions:


(a)Disability. The Company shall be entitled to terminate the Executive's
employment after having established the Executive's Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity which impairs
the Executive's ability to substantially perform her duties under this Agreement
for a period of at least six (6) months in any twelve (12) month calendar period
as determined in accordance with the Limited Brands, Inc. Long-Term Disability
Plan.


(b)Cause. The Company shall be entitled to terminate the Executive's employment
for “Cause” by delivery to the Executive of a Notice of Termination from the
Board. For purposes of this Agreement, “Cause” shall mean that the Executive (1)
willfully failed to perform her duties with the Company (other than a failure
resulting from the Executive's incapacity due to physical or mental illness); or
(2) has plead “guilty” or “no contest” to or has been convicted of an act which
is defined as a felony under federal or state law; or (3) engaged in willful
misconduct in bad faith which could reasonably be expected to materially harm
the Company's business or its reputation.


The Executive shall be given a Notice of Termination by the Board, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based. The
Executive shall be entitled to a hearing before the Board or a committee thereof
established for such purpose and to be accompanied by legal counsel. Such
hearing shall be held within fifteen (15) days of notice to the Company by the
Executive; provided the Executive requests such hearing within ten (10) days of
the Notice of Termination.
(c)Termination by the Executive. The Executive may terminate employment
hereunder for “Good Reason” by delivering to the Company (1) a Preliminary
Notice of Good Reason (as defined below), and (2) not earlier than thirty (30)
days from the delivery of such Preliminary Notice, a Notice of Termination. For
purposes of this Agreement, “Good Reason” means (i) the failure to continue the
Executive in a capacity contemplated by Section 2 hereof; (ii) the assignment to
the Executive of any duties materially inconsistent with the Executive's
positions, duties, authority, responsibilities, and reporting requirements as
set forth in Section 2 hereof; (iii) a reduction in or a material delay in
payment of the Executive's total cash compensation and benefits from those
required to be provided in accordance with the provisions of this Agreement;
(iv) the Company, the Board or any person controlling the Company requires the
Executive to be based outside of the United States, other than on travel
reasonably required to carry out the Executive's obligations under the
Agreement; or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the




--------------------------------------------------------------------------------




Company within fifteen (15) days after a merger, consolidation, sale, or similar
transaction; provided, however, that “Good Reason” shall not include (A) acts
not taken in bad faith which are cured by the Company in all respects not later
than thirty (30) days from the date of receipt by the Company of a written
notice from the Executive identifying in reasonable detail the act or acts
constituting “Good Reason” (a “Preliminary Notice of Good Reason”) or (B) acts
taken by the Company by reason of the Executive's physical or mental infirmity
which impairs the Executive's ability to substantially perform her duties under
this Agreement. A Preliminary Notice of Good Reason shall not, by itself,
constitute a Notice of Termination.


(d)Notice of Termination. Any purported termination for Cause by the Company or
for Good Reason by the Executive shall be communicated by a written Notice of
Termination to the other Party at least two (2) weeks prior to the Termination
Date (as defined below). For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated. Any termination by the
Company other than for Cause or by the Executive without Good Reason shall be
communicated by a written Notice of Termination to the other Party at least
ninety (90) days prior to the Termination Date. For purposes of this Agreement,
no such purported termination of employment shall be effective without such
Notice of Termination.


(e)Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive's death, the date of death, or in all other cases, the date specified
in the Notice of Termination; provided, however, that if the Executive's
employment is terminated by the Company due to Disability, the date specified in
the Notice of Termination shall be at least thirty (30) days from the date the
Notice of Termination is given to the Executive.


10.Compensation Upon Certain Terminations Not Following a Change in Control.


(a)Cause; Death; Executive's Non-Extension of Agreement. If during the
Employment Term, whether or not following a Change in Control (as defined in
Section 11(c) below), the Executive's employment is terminated by the Company
for Cause or by reason of the Executive's death, or if the Executive gives
written notice not to extend the term of this Agreement, the Company's sole
obligations hereunder shall be to pay the Executive the following amounts earned
hereunder but not paid as of the Termination Date: (i) Base Salary, (ii)
reimbursement for any and all monies advanced or expenses incurred pursuant to
Section 7(b) through the Termination Date, and (iii) any earned compensation
which the Executive had previously deferred until termination of employment or
which, by operation of the applicable plan and/or deferral election, would cause
distribution to occur upon termination of employment (including any interest
earned or credited thereon) (collectively, “Accrued Compensation”), provided
however, that if the Executive gives written notice not to extend the Employment
Term pursuant to Section 1, the Company shall continue to pay the premiums
provided for in Section 7(a)(i) through the end of the calendar year in which
the Termination Date occurs. The Executive's entitlement to any other benefits
shall be determined in accordance with the Company's employee benefit plans then
in effect.


(b)Other Than for Cause and by the Executive for Good Reason. If the Executive's
employment is terminated by the Company other than for Cause or by the Executive
for Good Reason, in each case other than during the twenty-four (24) month
period immediately following a Change in Control to which Section 14 applies,
the Company's sole obligations hereunder shall be as follows:


(i)the Company shall pay the Executive the Accrued Compensation;






--------------------------------------------------------------------------------




(ii)the Company shall continue to pay the Executive the Base Salary for a period
of one (1) year following the Termination Date (“Separation Pay”) in accordance
with Section 10(g);


(iii)in consideration of the Executive signing a general release in a form
acceptable to the Company (the “General Release”), the Company shall (A) pay the
Executive in accordance with Section 10(g) any incentive compensation that would
have been made under the plan described in Section 6 had the Executive remained
employed with the Company for a period of one (1) year after the Termination
Date (“Incentive Pay”); and (B) pay the Executive her Base Salary for one (1)
additional year after payments have ended under Section 10(b)(ii) (“Additional
Separation Pay”) (A and B, collectively, the “Release Payments”); provided,
however, that the Executive's failure to sign, or revocation of, such General
Release shall render this Section 10(b)(iii) null and void; and


(iv)the Company shall continue to pay the premiums provided for in Section
7(a)(i) hereof through the end of the calendar year in which the Termination
Date occurs;


provided, however, that in the event the Executive becomes entitled to any
payments under Section 11, the Company's obligations to the Executive under
Section 10(b) shall thereafter be determined solely under Section 11.
(c)Termination for Disability. If the Executive's employment is terminated by
the Company by reason of the Executive's Disability, the Company's sole
obligations hereunder shall be as follows:


(i)the Company shall pay the Executive the Accrued Compensation;


(ii)the Company shall continue to pay the Executive, in accordance with Section
10(g), one hundred percent (100%) of the Base Salary for the first twelve (12)
months following the Termination Date; eighty percent (80%) of the Base Salary
for the second twelve (12) months following the Termination Date; and sixty
percent (60%) of the Base Salary for the third twelve (12) months following the
Termination Date; provided, however, that such Base Salary shall be reduced by
the amount of any benefits the Executive receives by reason of her Disability
under the Company's relevant disability plan or plans (“Disability Pay”); and


(iii)if the Executive is Disabled beyond thirty-six (36) months, the Company
shall continue to pay the Executive, in accordance with Section 10(g), sixty
percent (60%) of the Base Salary, up to a maximum payment of Two Hundred Fifty
Thousand Dollars ($250,000.00) per year, for the period of the Executive's
Disability, as defined in the Company's relevant disability plans; provided,
however, that such payments shall be reduced by the amount of any benefits the
Executive receives by reason of her Disability under the Company's relevant
disability plan or plans; and


(iv)the Company shall continue to pay the premiums provided for in Section
7(a)(i) hereof through the end of the calendar year in which the Termination
Date occurs.


(d)Company's Non-Extension of Agreement. If the Executive's employment is
terminated by reason of the Company's written notice to the Executive of its
decision not to extend the term of the Executive's employment under the this
Agreement pursuant to Section 1 hereof, the Company's sole obligation hereunder
shall be as follows:






--------------------------------------------------------------------------------




(i)the Company shall pay the Executive the Accrued Compensation;


(ii)the Company shall pay the Executive Separation Pay in accordance with
Section 10(g);


(iii)in consideration of the Executive signing a General Release, the Company
shall pay the Executive Release Payments in accordance with Section 10(g);
provided, however, that the Executive's failure to sign, or revocation of, such
General Release shall render this Section 10(d)(iii) null and void; and


(iv)the Company shall continue to pay the premiums provided for in Section
7(a)(i) hereof through the end of the calendar year in which the Termination
Date occurs.


(e)Medical and Dental Plans. For up to eighteen (18) months during the period
the Executive is receiving Separation Pay, Additional Separation Pay or
Disability Pay pursuant to Section 10(b), 10(c)(ii) or 10(d) hereof, the Company
shall, at its expense, provide to the Executive and the Executive's
beneficiaries medical and dental benefits substantially similar in the aggregate
to the those provided to the Executive immediately prior to the date of the
Executive's termination of employment; provided, however, that the Company's
obligation to provide such benefits shall cease upon the earlier of eighteen
months from the Termination Date and the Executive becoming eligible for such
benefits as the result of employment with another employer.


(f)No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Section 10 or Section 11 by seeking other
employment or otherwise; and no such payment or benefit shall be eliminated,
offset or reduced by the amount of any compensation provided to the Executive in
any subsequent employment, except as provided in Section 10(e).


(g)Payment. For purposes of this Section 10, subject to Section 15 and except as
otherwise provided below, payment of Separation Pay, Release Payments and/or
Disability Pay shall commence within sixty (60) days after the Executive's
Termination Date; provided that the Executive has delivered an executed copy of
the General Release to the Company as may be required by Section 10(b), 10(c) or
10(d) and the seven (7) day period during which the Executive may revoke the
General Release has expired; and provided further that if such sixty (60) day
period begins in one (1) calendar year and ends in a second calendar year,
payment shall always begin in the second calendar year. Such Separation Pay,
Additional Separation Pay and Disability Pay shall be paid in equal consecutive
bi-weekly payments, less applicable withholdings, through the Company's normal
payroll process. Notwithstanding the foregoing and subject to Section 15,
payment of Incentive Pay shall be paid as follows: (i) for the applicable Spring
Season, in a lump sum cash payment, less applicable withholdings, between
September 1 and September 15 of the same calendar year in which the Spring
Season ends; and (ii) for the applicable Fall Season, in a lump sum cash
payment, less applicable withholdings, between March 1 and March 15 of the same
calendar year in which the Fall Season ends.


11.Compensation Upon Certain Terminations by the Company Prior to a Change in
Control.


(a)In the event that (x) the Company enters into a binding agreement that, if
consummated, would constitute a Change in Control; (y) the Executive's
employment is terminated under the circumstances set forth in Section 10(b); and
(z) within six (6) months after the execution of such binding agreement, a




--------------------------------------------------------------------------------




Change in Control of the Company occurs involving one (1) or more of the other
parties to such agreement, then the Company's sole obligations hereunder shall
be as follows:


(i)subject to Section 15, the Company shall spread out, beginning as of the next
regular payroll date, in equal, consecutive bi-weekly payments to the Executive
over the remainder of the two (2) year payment period an amount equal to the sum
of (A) and (B), where (A) is the difference between (x) the Severance Amount (as
defined in Section 14(a)(ii)) and (y) the sum of the payments made to the
Executive prior to the Change in Control pursuant to Section 10(b)(ii) and (B)
is the difference between (x) the Bonus Amount (as defined in the Section
14(a)(iii)) and (y) the Incentive Pay payments made to the Executive prior to
the Change in Control pursuant to Section 10(b)(iii)(A). If no payment has begun
under Section 10(b)(ii) and the requirements of Section 11(a) are satisfied,
payment shall be made under this Section 11(a)(i) (with the payments under
Section 10(b) equaling zero (0)) in accordance with the terms of Section 10(g);


(ii)subject to Section 15(b), the Company shall reimburse the Executive for any
documented legal fees and expenses to the extent set forth in Section 14(a)(v);
and


(iii)the Company shall pay such premiums as are required by Section 14(a)(vi)(A)
to the extent not previously paid pursuant to Section 10(b)(iv) and shall make
available to the Executive and the Executive's beneficiaries medical and dental
benefits to the extent provided in Section 14(a)(vi)(B).


(b)For purposes of this Section 11 and Section 14, “Company” shall mean Limited
Brands, Inc., a Delaware corporation.


(c)For purposes of this Agreement, “Change in Control” shall mean a “change in
control” within the provisions set forth in the Plan.


12.Employee Covenants.


(a)Definitions. For the purposes of this Section 12, the term “Company” shall
include the Limited Brands, Inc. and its Affiliates. For purposes of this
Agreement, “Affiliate” means any entity with which Limited Brands, Inc. would be
considered a single employer under Sections 414(b) and 414(c) of the Code.


(b)Confidentiality. The Executive shall not, during the term of this Agreement
and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for her own
benefit or disclosure by the Executive to any person other than a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any confidential information relating to the business or
prospects of the Company (including, but not limited to, any information and
materials pertaining to any Intellectual Property as defined below; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any publicly available information (other than
information available as a result of disclosure by the Executive in violation of
this Section 12(b)). This confidentiality covenant has no temporal, geographical
or territorial restriction.


(c)Non-Competition. During the Non‑Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company, own, manage, operate, join, control, be employed by, consult
with or participate in the ownership, management, operation




--------------------------------------------------------------------------------




or control of, or be connected with (as a stockholder, partner, or otherwise),
any business, individual, partner, firm, corporation, or other entity that
competes or plans to compete, directly or indirectly, with the Company, or any
of its products; provided, however, that the “beneficial ownership” by the
Executive after termination of employment with the Company, either individually
or as a member of a “group,” as such terms are used in Rule 13d of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of not more than two percent (2%) of the voting stock of any
publicly held corporation shall not be a violation of this Section 12(c) of this
Agreement.


The “Non-Competition Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date if the Executive's
employment is terminated (i) by the Company for any reason, or (ii) by the
Executive for any reason.
(d)Non-Solicitation. During the No-Raid Period described below, the Executive
shall not directly or indirectly solicit, induce or attempt to influence any
employee to leave the employment of the Company, nor assist anyone else in doing
so. Further, during the No‑Raid Period, the Executive shall not, either directly
or indirectly, alone or in conjunction with another party, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company,
with any person who at any time was an employee, customer or supplier of the
Company, or otherwise had a business relationship with the Company.


The “No-Raid Period” means the period the Executive is employed by the Company
plus one (1) year from the Termination Date if the Executive's employment is
terminated (i) by the Company for any reason, or (ii) by the Executive for any
reason.
(e)Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during her employment with the Company including those
developed on her own time, which relates to or is useful in the Company's
business (“Intellectual Property”) shall be owned solely by the Company. The
Executive understands that whether in preliminary or final form, such
Intellectual Property includes, for example, all ideas, inventions, discoveries,
designs, innovations, improvements, trade secrets, and other intellectual
property. All Intellectual Property is either work made for hire for the Company
within the meaning of the United States Copyright Act, or, if such Intellectual
Property is determined not to be work made for hire, then the Executive
irrevocably assigns all rights, titles and interests in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks.
The Executive agrees that she will, without any additional consideration,
execute all documents and take all other actions needed to convey her complete
ownership of the Intellectual Property to the Company so that the Company may
own and protect such Intellectual Property and obtain patent, copyright and
trademark registrations for it. The Executive also agrees that the Company may
alter or modify the Intellectual Property at the Company's sole discretion, and
the Executive waives all right to claim or disclaim authorship. The Executive
represents and warrants that any Intellectual Property that she assigns to the
Company, except as otherwise disclosed in writing at the time of assignment,
will be her sole, exclusive, original work. The Executive also represents that
she has not previously invented any Intellectual Property or has advised the
Company in writing of any prior inventions or ideas.


(f)Remedies. The Executive agrees that any breach of the terms of this Section
12 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent,
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages, and to all costs and expenses, including




--------------------------------------------------------------------------------




reasonable attorneys' fees and costs, in addition to any other remedies to which
the Company may be entitled at law or in equity. The terms of this paragraph
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
provisions of the covenants not to compete and solicit are reasonable and that
the Company would not have entered into this Agreement but for the inclusion of
such covenants herein. Should a court determine, however, that any provision of
the covenants is unreasonable, either in period of time, geographical area, or
otherwise, the Parties hereto agree that the covenant should be interpreted and
enforced to the maximum extent which such court deems reasonable.


The provisions of this Section 12 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 12; provided, however, that this Section shall not,
in and of itself, preclude the Executive from defending herself against the
enforceability of the covenants and agreements of this Section 12.
13.Employee Representation. The Executive expressly represents and warrants to
the Company that the Executive is not a party to any contract or agreement and
is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive's ability to fully perform the Executive's
duties and responsibilities under this Agreement.


14.Compensation Upon Certain Terminations During the 24-Month Period Following a
Change in Control.


(a)If the Executive's employment is terminated by the Company, other than for
Cause, or by the Executive for Good Reason, in each case solely during the
twenty-four- (24-) consecutive month period immediately following a Change in
Control, the Company's sole obligations hereunder, subject to the Executive's
execution of a General Release and subject to Section 15, shall be as follows:


(i)the Company shall pay the Executive the Accrued Compensation;


(ii)subject to Section 15, the Company shall pay an amount equal to two (2)
times the Executive's Base Salary (the “Severance Amount”);


(iii)subject to Section 15, the Company shall pay the Executive an amount equal
to the sum of the last four (4) bonus payments the Executive received under the
Company's incentive compensation plan described in Section 6 and a pro-rata
amount for the selling season in which the Executive's employment is terminated
based on the average of the prior four (4) bonus payments and the number of days
the Executive is employed during such season (the “Bonus Amount”);


(iv)For purposes of this Section 14, subject to Section 15, payment of the
Severance Amount and Bonus Amount shall commence within sixty (60) days after
the Executive's Termination Date; provided that the Executive has delivered an
executed copy of the General Release to the Company, and the seven (7) day
period during which the Executive may revoke the General Release has expired;
and provided further that if such sixty (60) day period begins in one (1)
calendar year and ends in a second calendar year, payment shall always begin in
the second calendar year. Such Severance Amount and Bonus Amount shall be paid
in equal, consecutive bi-weekly payments, less




--------------------------------------------------------------------------------




applicable withholdings, through the Company's normal payroll process, during
the two (2) year period following the Executive's Termination Date.


(v)Subject to Section 15, the Company shall reimburse the Executive for all
documented legal fees and expenses reasonably incurred by the Executive in
seeking to obtain or enforce any right or benefit provided by this Section 14;
and


(vi)the Company shall (A) pay the premiums provided for in Section 7(a)(i)
hereof through the end of the calendar year in which the Executive's Termination
Date occurs, and (B) shall provide the Executive and Executive's beneficiaries
medical and dental benefits substantially similar to those which the Executive
was receiving immediately prior to the Termination Date for a period of up to
eighteen (18) months after the Termination Date; provided however, that the
Company's obligation with respect to the foregoing medical and dental benefits
shall cease upon the earlier of 18 months from the Termination Date and the
Executive becoming eligible for such benefits as the result of employment with
another employer.


(b)Except as provided in Section 14(a)(vi)(B), the Executive shall not be
required to mitigate the amount of any payment provided for in this Section 14
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 14 be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.


15.Compliance with Section 409A.


(a)To the extent that the payments and benefits to which the Executive is
entitled in connection with a termination of her employment pursuant to this
Agreement, including but not limited to Separation Pay, Release Payments,
Disability Pay, the Severance Amount, and the Bonus Amount (collectively, the
“Separation Benefits”) constitute non-qualified deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and the
guidance issued thereunder by the United States Treasury and the Internal
Revenue Service (collectively “Section 409A”) and no exception or exemption
applies, the following rules shall apply to the Separation Benefits:


(i)all references to termination of employment (or like terms) hereunder shall
be interpreted to mean “separation from service,” as defined in regulations
under Section 409A;


(ii)if the Executive is a “specified employee” (as that term is used in Section
409A) on the date her separation from service becomes effective, any part of the
Separation Benefits that constitutes non-qualified deferred compensation subject
to Section 409A shall be delayed (the “Delayed Payments”) until the earlier of
(i) the first business day of the seventh month following the anniversary of the
date her separation from service becomes effective, and (ii) the date of the
Executive's death, but only to the extent necessary to avoid the adverse tax
consequences and penalties under Section 409A. On the earlier of (i) the first
business day following the seven-month anniversary of the date the Executive's
separation from service becomes effective, and (ii) the Executive's death, the
Company shall pay the Executive in a lump sum the aggregate value of the Delayed
Payments with interest calculated thereon based on the prime rate reported in
the Wall Street Journal on the date the first Delayed Payment was otherwise due.
Thereafter, payment shall resume pursuant to the applicable payment section
herein; and






--------------------------------------------------------------------------------




(iii)it is intended that each installment of the payments and benefits provided
in this Agreement in connection with a termination of the Executive's employment
shall be treated as a “separate payment” for purposes of Section 409A.


(b)If any of the reimbursements or in-kind benefits provided for under this
Agreement is subject to Section 409A, the following rules shall apply:


(i)in no event shall any such reimbursement be paid after the last day of the
taxable year following the taxable year in which the expense was incurred;


(ii)the amount of such reimbursable expenses incurred, or the provision of
in-kind benefits, in one (1) tax year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other tax year; and


(iii)the right to such reimbursement for expenses or provision of in-kind
benefits is not subject to liquidation or exchange for any other benefit.


(c)Notwithstanding any other provision of this Agreement to the contrary, in the
event of any ambiguity in the terms of this Agreement, such term(s) shall be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Section 409A, or the payment of increased taxes,
excise taxes or other penalties under Section 409A, to the extent possible.


(d)The Parties intend this Agreement to be in compliance with, or otherwise
exempt from, Section 409A, to the extent possible.


(e)Notwithstanding any other provision of this Agreement, the federal, state,
and local income and/or other tax treatment of payments and benefits under this
Agreement shall not be and is not warranted or guaranteed. Neither the Company,
its Affiliates, nor its attorneys nor any of their designees shall be liable for
any taxes, penalties, or other monetary amounts owed by the Executive or any
other person as a result of this Agreement or any payment under this Agreement.


16.Successors and Assigns.


(a)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term the “Company” as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.


(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive's beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal personal representative.




--------------------------------------------------------------------------------






17.Arbitration. Except with respect to the remedies set forth in Section 12(f)
hereof, any controversy or claim between the Company or any of its Affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the Parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award cost and attorney fees to the
prevailing Party.


18.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
To the Executive:
Sharen Jester Turney
1 Bottomley Crescent
New Albany, OH 43054
 
 
 
To the Company:
Limited Brands, Inc.
Three Limited Parkway
Columbus, Ohio 43230
Attn: Secretary
 



19.Settlement of Claims. The Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense, or other right which the Company may
have against the Executive or others.


20.Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party which are not expressly set forth in this
Agreement.


21.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio, without giving effect to the
conflict of law principles thereof.


22.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


23.Headings. Headings are for reference only and shall not be used to interpret
any section of this Agreement.






--------------------------------------------------------------------------------




24.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the Parties hereto with respect to the subject matter hereof.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement on the
dates indicated, effective as of the day and year first above written.


 
LIMITED BRANDS, INC.
 
 
 
 
By:
/s/ LESLIE H. WEXNER
 
Name:
Leslie H. Wexner
 
Title:
Chairman
 
Date:
11/28/2012



 
/s/ SHAREN JESTER TURNEY
 
Sharen Jester Turney
 
Date:
11/26/2012





